       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 1 of 18



Approved: _______________________________________
          ANDREW J. DEFILIPPIS / JASON A. RICHMAN
          Assistant United States Attorneys

Before:   THE HONORABLE DEBRA FREEMAN
          United States Magistrate Judge
          Southern District of New York

 ------------------------------------ X
                                      :          21 MAG 3574
UNITED STATES OF AMERICA              :
                                      :
          - v. –                      :         COMPLAINT
                                      :
JAMES BRADLEY,                        :         Violations of
     a/k/a “Abdullah,” and            :         18 U.S.C. §§ 2339B & 2
ARWA MUTHANA,                         :
                                      :         COUNTY OF OFFENSE:
               Defendants.            :         New York
                                      :
 ------------------------------------ X


SOUTHERN DISTRICT OF NEW YORK, ss.:

     DEREK KIELY, being duly sworn, deposes and says that he is a
Task Force Officer with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                               COUNT ONE

             (Attempted Provision of Material Support
  and Resources to a Designated Foreign Terrorist Organization)

     1.   From at least in or about May 2020, up to and including
in or about March 2021, in the Southern District of New York and
elsewhere, JAMES BRADLEY, a/k/a “Abdullah,” and ARWA MUTHANA, the
defendants, knowingly attempted to provide “material support or
resources,” as that term is defined in Title 18, United States
Code, Section 2339A(b) – to wit, services and personnel (including
themselves) – to a foreign terrorist organization, to wit, the
Islamic State of Iraq and al-Sham (“ISIS”), which at all relevant
times has been designated by the Secretary of State as a foreign
terrorist organization pursuant to Section 219 of the Immigration
and Nationality Act (“INA”), and is currently designated as such
as of the date of the filing of this Complaint, knowing that ISIS
was a designated foreign terrorist organization (as defined in
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 2 of 18



Title 18, United States Code, Section 2339B(g)(6)), that ISIS
engages and has engaged in terrorist activity (as defined in
section 212(a)(3)(B) of the INA), and that ISIS engages and has
engaged in terrorism (as defined in section 140(d)(2) of the
Foreign Relations Authorization Act, Fiscal Years 1988 and 1989).

      (Title 18, United States Code, Sections 2339B and 2.)

                               COUNT TWO

             (Conspiracy to Provide Material Support
  and Resources to a Designated Foreign Terrorist Organization)

     2.   From at least in or about May 2020, up to and including
in or about March 2021, in the Southern District of New York and
elsewhere, JAMES BRADLEY, a/k/a “Abdullah,” and ARWA MUTHANA, the
defendants, and others known and unknown, knowingly combined,
conspired, confederated, and agreed together and with each other
to provide “material support or resources,” as that term is defined
in Title 18, United States Code, Section 2339A(b), to a foreign
terrorist organization, to wit, ISIS, which at all relevant times
was designated by the Secretary of State as a foreign terrorist
organization pursuant to Section 219 of the INA, and is currently
designated as such as of the date of the filing of this Complaint.

     3.   It was a part and an object of the conspiracy that JAMES
BRADLEY, a/k/a “Abdullah,” and ARWA MUTHANA, the defendants, and
others known and unknown, would knowingly provide ISIS with
material support and resources – to wit, services and personnel
(including themselves) - knowing that ISIS was a designated foreign
terrorist organization (as defined in Title 18, United States Code,
Section 2339B(g)(6)), that ISIS engages and has engaged in
terrorist activity (as defined in section 212(a)(3)(B) of the INA),
and that ISIS engages and has engaged in terrorism (as defined in
section 140(d)(2) of the Foreign Relations Authorization Act,
Fiscal Years 1988 and 1989), in violation of Title 18, United
States Code, Section 2339B.

         (Title 18, United States Code, Section 2339B.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

     4.   I am a Task Force Officer currently assigned to the FBI
New York Joint Terrorism Task Force.     I have been personally
involved in the investigation of this matter, and I base this
affidavit on that personal experience, as well as on my
conversations with other law enforcement agents, and my
                                    2
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 3 of 18



examination of various reports and records. Because this affidavit
is being submitted for the limited purpose of demonstrating
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the contents
of documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

                                Overview

     5.   As set forth in greater detail below, JAMES BRADLEY,
a/k/a “Abdullah,” and ARWA MUTHANA, the defendants, are ISIS
supporters who attempted to travel to the Middle East to join and
fight for ISIS. Since at least in or about May 2020, BRADLEY,
who is based in the Bronx, New York, has expressed his support for
ISIS and his desire to join the group overseas or commit a
terrorist attack in the United States, including in recorded
conversations with an undercover officer (“UC-1”) with the New
York City Police Department (“NYPD”). Among other things, BRADLEY
told UC-1 that he wanted to attack soldiers at the United States
Military Academy in West Point, New York (“West Point”), and travel
to the Middle East or Africa to join ISIS. In addition, BRADLEY
has used his social media and other electronic accounts to post
and distribute materials promoting ISIS and violent attacks. For
example, BRADLEY sent UC-1 videos of speeches by Abu Bakr al-
Baghdadi, the now-deceased former leader of ISIS, and of the June
3, 2020 stabbing of an NYPD officer along with a message referring
to the perpetrator as “our brother.”      BRADLEY has also posted
images of ISIS flags and armed fighters to his social media
accounts.

     6.   In or about late January 2021, JAMES BRADLEY, a/k/a
“Abdullah,” the defendant, married ARWA MUTHANA, the defendant, in
an Islamic marriage ceremony. Before and after their marriage,
BRADLEY and MUTHANA discussed, and then planned and attempted to,
travel to the Middle East together in order to join and fight with
ISIS. Specifically, in or about early March 2021, BRADLEY traveled
from New York to Alabama to visit MUTHANA. BRADLEY and MUTHANA
subsequently traveled together to New York in order to begin their
journey to join ISIS. BRADLEY told UC-1 that he wanted to travel
to the Middle East with MUTHANA via cargo ship to “fight among the
rank[s] of the Islamic State.”       BRADLEY also told a second
undercover NYPD officer (“UC-2”) that he had a “dream” that he
gave the “bay’ah,” or oath of allegiance, to Abu Ibrahim al-Hashimi
al-Qurashi, the current leader of ISIS. BRADLEY paid UC-2 $1,000
to gain passage on a cargo ship for BRADLEY and MUTHANA so that
they could travel to the Middle East and join ISIS. On or about

                                    3
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 4 of 18



March 31, 2021, MUTHANA told UC-2 that MUTHANA wanted to travel to
the Middle East so that she, too, could “fight in [the] sake of
Allah.”   When asked about what she would do after traveling,
MUTHANA responded, “the State. . . the Islamic State,” referring
to ISIS.

     7.   On or about March 31, 2021, the FBI arrested JAMES
BRADLEY, a/k/a “Abdullah,” and ARWA MUTHANA, the defendants, after
they traveled to a seaport in Newark, New Jersey in order to board
a cargo ship and begin their journey to join ISIS. Following the
arrests, MUTHANA waived her Miranda rights and stated, in substance
and in part, that she was willing to fight and kill Americans.
The FBI also seized, among other things, what appears to be a hand-
drawn image of a jihadi flag commonly used by ISIS from a previous
residence of BRADLEY.

               The Islamic State of Iraq and al-Sham

     8.   On or about October 15, 2004, the United States Secretary
of State designated al Qaeda in Iraq (“AQI”), then known as Jam’
at al Tawid wa’ al-Jahid, as a Foreign Terrorist Organization
(“FTO”) under Section 219 of the INA and as a Specially Designated
Global Terrorist entity under Section l(b) of Executive Order
13224. On or about May 15, 2014, the Secretary of State amended
the designation of AQI as an FTO under Section 219 of the INA and
as a Specially Designated Global Terrorist entity under Section
1(b) of Executive Order 13224 to add the alias Islamic State of
Iraq and the Levant (“ISIL”) as its primary name. The Secretary
of State also added the following aliases to the FTO listing: The
Islamic State of Iraq and al-Sham, The Islamic State of Iraq and
Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla
al Islamiya, and Al-Furquan Establishment for Media Production.
On or about September 21, 2015, the Secretary added the following
aliases to the FTO listing: Islamic State, ISIL, and ISIS (which
is the name used hereinafter). To date, ISIS remains a designated
FTO.

     9.   Based on my participation in this investigation and my
review of open source reporting, I know, among other things, that
on or about September 21, 2014, then-ISIS spokesperson Abu Muhammad
al-Adnani (“Adnani”) issued a recorded statement calling for
attacks against citizens — civilian or military — of the countries
participating in the United States-led coalition against ISIS.
Adnani specifically called for suicide bombings, shootings, and
vehicle attacks.

     10. ISIS members and associates make and have made public
statements and issued public declarations, which, among other
                              4
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 5 of 18



things, (a) proclaimed and acknowledged that acts of violence had
been committed by ISIS; (b) threatened future acts of violence if
ISIS’s demands were not met; and (c) were intended to promote and
foster the prestige and standing of ISIS.       ISIS has claimed
responsibility for the following terrorist attacks, among others:
(i) on or about November 13 and 14, 2015, a group of attackers
carried out attacks in Paris, France, which killed approximately
130 people; (ii) on or about March 22, 2016, a group of attackers
carried out bombings in Brussels, Belgium, which killed at least
32 people; and (iii) on or about July 14, 2016, an attacker used
a truck to run over civilians in Nice, France, killing more than
80 people and injuring more than 300.

     11. To gain supporters, ISIS, like many other terrorist
organizations, spreads its message using social media, Internet
platforms, and email. Using these platforms, ISIS has disseminated
a wide variety of recruiting materials and propaganda through
social media, which includes photographs and videos depicting ISIS
activities, including beheadings and other atrocities, as well as
audio and video lectures by members of ISIS and members of other
Islamic extremist organizations.

     12. Among other Internet and social media platforms, ISIS
has popularized the use of end-to-end encrypted communication
services and applications as a means of recruiting, communicating
with, and disseminating terrorist training materials and
propaganda to its members and supporters.       ISIS members and
supporters use various applications to communicate.

     BRADLEY’s Devotion to ISIS and Communications with UC-1

     13. Based on my participation in this investigation,
including my conversations with UC-1, my review of recordings made
by UC-1 and UC-2,1 and my review of draft transcripts and summaries
of these recordings, I have learned the following, in substance
and in part:




1 UC-1 and UC-2 recorded meetings with BRADLEY and MUTHANA
referenced herein, which meetings were conducted in English with
some Arabic, using a video and/or audio recording device.     All
quotations, transcriptions, or summaries of these meetings, and
any translations of Arabic text or communications, are drafts and
are subject to revision. All communications quoted herein were in
English unless otherwise noted.

                                    5
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 6 of 18



        a. In or about 2019, JAMES BRADLEY, a/k/a “Abdullah,” the
defendant,   and    another   New   York    City-based   individual
(“Individual-1”) planned to travel to Afghanistan to join the
Taliban and attack American soldiers fighting in Afghanistan.
While BRADLEY ultimately decided not to travel to join the Taliban
– due in part to his stated concerns that Individual-1’s travel
did not adhere strictly enough to BRADLEY’s ideological and
religious convictions — Individual-1 was arrested on or about July
26, 2019 at John F. Kennedy International Airport as he attempted
to board a plane bound for Thailand, for the purpose of
subsequently joining the Taliban in Afghanistan. Individual-1 is
pending trial in this District on charges of, among other things,
attempting to provide material support for acts of terrorism. On
the same date as Individual-1’s arrest, BRADLEY participated in a
voluntary interview with the FBI, during which BRADLEY stated, in
substance and in part, that (i) he had intended to travel with
Individual-1 to join the Taliban and become a martyr, but decided
not to travel; (ii) BRADLEY did not support ISIS because of the
widespread killing of innocent Muslims, but did not consider the
American military to be innocent; and (iii) if a legitimate Islamic
State in Afghanistan was established, he would travel there and
pledge his allegiance to the Islamic State. Since that time, as
described below, BRADLEY has continued to express his desire to
carry out violence in support of radical Islamic ideology, directed
his support and allegiance to ISIS, and attempted to travel
overseas to join and fight for ISIS.

        b. On or about May 27, 2020, UC-1 met with BRADLEY in or
around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY told UC-1 that he believed that ISIS may be
good for Muslims because ISIS was establishing a caliphate.2

           ii. BRADLEY stated that if he could do “something” he
would – which I understand, based on my training, experience, and
participation in this investigation, to be a reference to carrying
out an attack.    BRADLEY explained that he did not mean killing
innocent people, but instead that he would attack soldiers in
places like West Point. BRADLEY further explained that if he could



2 Based on my training and experience, I have learned that a
“caliphate” means an Islamic state under the leadership of an
Islamic leader, and that one of ISIS’s expressed goals is to create
a global caliphate.

                                    6
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 7 of 18



not leave the United States because he might be on a terrorism
watch list, he would do “something” in the United States instead.

        c. On or about June 6, 2020, UC-1 met with BRADLEY in or
around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY told UC-1 that he wanted to obtain a truck
in order to start a construction business and for “something else.”

           ii. BRADLEY explained to UC-1 that he did not want to
hurt civilians.

          iii. BRADLEY again told UC-1 that he aspired to carry
out an attack at West Point, and discussed potentially seeking to
obtain a bomb or ammunition to carry out such an attack.

        d. On or about June 18, 2020, UC-1 met with BRADLEY in or
around the Bronx, New York. During the course of this meeting,
BRADLEY stated to UC-1, in substance and in part, that his plan to
attack a military base was something he really wanted to do and
that it would be his contribution to the cause of jihad.3

        e. On or about July 26, 2020, BRADLEY sent UC-1 three
videos on an encrypted messaging application. Based on my review
of the three videos and my conversations with other law enforcement
officers and linguists, I have learned, in substance and in part,
the following:

            i. One of the videos is approximately five minutes
long and contains footage of Abu Bakr al-Baghdadi, the now-deceased
former leader of ISIS, speaking in English and promoting ISIS and
its cause.

           ii. One of the videos is approximately two minutes and
30 seconds long and depicts individuals who claim to be from ISIS
forcing a prisoner dressed in an orange jumpsuit to dig his own
grave before shooting him in the head.

          iii. One of the videos is approximately one minute and
30 seconds long and depicts unknown males shooting uniformed
military soldiers in the head.


3 Based on my training and experience, I have learned that “jihad”
is an Arabic word meaning “struggle,” and is often used by ISIS
and other extremist groups to mean a fight against the enemies of
Islam, or a “holy war.”
                                 7
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 8 of 18



        f. On or about September 17, 2020, UC-1 met with BRADLEY
in or around the Bronx, New York.     During the course of this
meeting, the following occurred, in substance and in part:

            i. BRADLEY told UC-1 that BRADLEY planned to travel to
Saudi Arabia, where his fiancé in Canada and his wife in Chile
would meet him before traveling together to Yemen.

           ii. When UC-1   asked BRADLEY why he wanted to travel to
Yemen, BRADLEY responded   that “we have a chapter there.” Based on
my training, experience,   and participation in this investigation,
I believe that “chapter”   was a reference to a chapter within ISIS.

        g. On or about October 22, 2020, BRADLEY sent UC-1 a video
clip which showed, in part, the June 3, 2020 stabbing of an NYPD
officer by an attacker (“Attacker-1”). Along with the video,
BRADLEY wrote to UC-1 “Allahu Akbar check this out! Our brother.”
Based on my training and experience, I know that “Allahu Akbar” is
an Arabic phrase that means “God is great” and is often used as a
celebratory phrase.

        h. On or about October 23, 2020, UC-1 met with BRADLEY in
or around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY told UC-1 that Attacker-1 likely committed
the stabbing attack because Attacker-1 was unable to leave the
United States.

           ii. BRADLEY told UC-1 that if the FBI came to arrest
BRADLEY, he would shut the door, go nuts, grab a knife, and do
something. BRADLEY then stated, “bro . . . if I get into it and
I get them, and they get me then I’m martyred.”

        i. On or about November 6, 2020, UC-1 met with BRADLEY in
or around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY told UC-1 that he planned to drive to Canada
and fly to Pakistan with one of his wives, his brother-in-law, and
his cousin.

           ii. BRADLEY stated that he planned to travel to
Afghanistan from Pakistan. When UC-1 asked BRADLEY which group he
would be joining there, BRADLEY responded, “ISIS, bro.” BRADLEY
further stated that he intended to fight against the Taliban,
American troops, and other illegitimate authority.


                                    8
       Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 9 of 18



    BRADLEY’s Support for ISIS and Terrorist Ideology on Social
                               Media

    14.    Based on my participation in this investigation,
including my review of law enforcement reports, materials received
pursuant to court-authorized search warrants, and publicly-
available materials, I have learned, in substance and in part, the
following:

        a. On or about November 19, 2020, JAMES BRADLEY, a/k/a
“Abdullah,” the defendant, posted the following photograph on one
of his Instagram accounts (“Bradley Instagram-1”),4 depicting a
man walking in the desert with a backpack and what I believe, based
on my training and experience, to be a portion of the flag used by
ISIS in the background:5




        b. On or about November 21, 2020, BRADLEY posted the
following photograph of men carrying what appear to be machine
guns on Bradley Instagram-1, along with text reading, in Arabic,
“In the name of God the most merciful.”




4 BRADLEY identified Bradley Instagram-1 as his account during
communications with UC-1.

5 This and other posts to Bradley Instagram-1 contained the
purported disclaimer “[i]intended for research and analysis
purposes only.”      Based on my training, experience, and
participation in this investigation, I believe that BRADLEY
included this disclaimer in order to conceal his support for ISIS
and to evade or minimize law enforcement scrutiny.
                                9
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 10 of 18




        c. On or about November 26, 2020, BRADLEY posted the
following photograph on Bradley Instagram-1, depicting, in part,
Usama bin Laden:




             BRADLEY and MUTHANA Attempt to Travel to
                   Join ISIS in the Middle East

     15. Based on my participation           in this investigation,
including my conversations with UC-1         and UC-2, my review of
                                   10
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 11 of 18



recordings made by UC-1 and UC-2, and my review of draft
transcripts and summaries of these recordings, I have learned the
following, in substance and in part:

        a. On or about December 15, 2020, UC-1 met with JAMES
BRADLEY, a/k/a “Abdullah,” the defendant, in or around the Bronx,
New York.    During the course of this meeting, the following
occurred, in substance and in part:

            i. BRADLEY told UC-1 that an associate had told
BRADLEY that BRADLEY would not be allowed to fly on an airplane
because of the open criminal case involving Individual-1.

           ii. BRADLEY further told UC-1 that it was “bad for them”
if he could not fly, because “if I can’t leave, they will see that
it’s bad for them.”

          iii. UC-1 then asked BRADLEY if “bad for them” was a
reference to BRADLEY’s “Plan B,” a term that BRADLEY had previously
used to describe his plan to attack West Point or otherwise commit
an act of violence in the United States. BRADLEY responded “yup.”

        b. On or about January 1, 2021, UC-1 met with BRADLEY in
or around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY said to UC-1 “bro I am torn between Plan A
or Plan B.”    Based on my participation in this investigation,
including my review of recordings and summaries of prior meetings
between BRADLEY and UC-1, I believe that BRADLEY was referring to
his choice between attempting to travel overseas to join ISIS
(“Plan A”) or remaining in the United States to conduct an attack
(“Plan B”).

           ii. BRADLEY mentioned to UC-1 a particular University
(“University-1”) in New York State where he frequently saw Reserve
Officer Training Corps (“ROTC”) cadets training. BRADLEY stated
that he could use his truck and that he along with his “wife” (who
I understand to be ARWA MUTHANA, the defendant, based on my




                                   11
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 12 of 18



training, experience, and participation in this investigation)
could take all of the ROTC Officers “out.”6

          iii. BRADLEY told UC-1 that a former relative from
Canada was trying to come to the United States, and that when he
arrived, he would “join me and take these guys out,” which I
believe, based on my training, experience, and participation in
this investigation, was referring to the ROTC officers at
University-1.

        c. On or about January 29, 2021, UC-1 met with BRADLEY in
or around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY informed UC-1 that “the sister” (which I
understand, based on my participation in this investigation, to be
a reference to MUTHANA) intended to travel to the United Kingdom
later this year.

           ii. BRADLEY said he would travel with MUTHANA to the
United Kingdom, and then travel to Gambia with MUTHANA so that he
could teach. When UC-1 asked BRADLEY if he would join al Qaeda,
BRADLEY responded “[n]ot AQ. AQ is over with, man. These people
ally with the governments.” BRADLEY explained that in Somalia and
other places there are “brothers,” which I understand, based on my
training, experience, and participation in this investigation, to
be a reference to ISIS members.

        d. On or about February 26, 2021, UC-1 met with BRADLEY in
or around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:

            i. BRADLEY and UC-1 discussed the possibility that
BRADLEY and MUTHANA would travel to Yemen via Abu Dhabi, United
Arab Emirates.

           ii. BRADLEY told UC-1 that he intended to travel to
Aden, Yemen, for the purpose of joining the “Islamic [S]tate” and




6 Based on my participation in this investigation, including my
review   of   law   enforcement    reports   regarding   BRADLEY’s
communications with UC-1, I have learned that BRADLEY and MUTHANA
were not married at this time but later were married in an Islamic
wedding ceremony in or about late January 2021.

                                   12
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 13 of 18



“the brothers,” i.e., ISIS. In particular, the following exchange,
in part, occurred:

             BRADLEY:      Aden, that’s the name of the place.

             UC-1:         That’s a town?

             BRADLEY:      Yeah, yeah Aden, Abyan . . . Aden, they
                           are going to give victory to Islam, and
                           look who is in Aden today[.]

             UC-1:         Who?

             BRADLEY:      The Islamic state

             UC-1:         They are there?

             BRADLEY:      Yeah Inshallah.

             UC-1:         That’s what I am asking you.

             BRADLEY:      That’s the only place that they are.

             UC-1:         Right now today?

             BRADLEY:      Right now today, it’s the last
                           territory they have.

             [. . .]

             UC-1:         So what I’m saying, are you going to
                           join the brothers in Aden?

             BRADLEY:      Yeah well if I found them yeah, but if
                           I don’t find them I just keep going to
                           Somalia.

        e. On or about March 6, 2021, BRADLEY traveled via
commercial airline from New York to Birmingham, Alabama, where he
visited MUTHANA.

        f. On or about March 7, 2021, BRADLEY and MUTHANA traveled
to New York via bus and checked into a hotel in Manhattan, New
York (“Hotel-1”).

        g. On or about March 12, 2021, UC-1 met with BRADLEY in or
around the Bronx, New York. During the course of this meeting,
the following occurred, in substance and in part:
                                13
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 14 of 18



            i. BRADLEY told UC-1 that BRADLEY and MUTHANA had
researched how to get an expedited passport for MUTHANA (who unlike
BRADLEY did not have a passport with her in New York), but that
BRADLEY believed based on his research that there is a nationwide
shutdown of expedited passport appointments due to COVID-19.

          ii. BRADLEY raised the possibility of UC-1 helping
BRADLEY and MUTHANA get on a cargo ship to travel to Asia or
Africa.

          iii. UC-1 stated that he could possibly help them get to
Morocco on a cargo ship but was not sure. BRADLEY replied that he
could make it to Libya, Egypt, or Somalia from Morocco and each of
those places was a “war zone” like Yemen.      UC-1 asked BRADLEY
whether “the brothers” (a reference to ISIS) were there. BRADLEY
replied “yes, they are all over.”

           iv. UC-1 stated to BRADLEY that UC-1 would need a couple
of days to speak with his friend and see what the friend could do.

        h. On or about March 14, 2021, BRADLEY informed UC-1 via
a messaging application that BRADLEY and MUTHANA had made
reservations to check into a different hotel located in New Jersey.

        i. Later on March 14, 2021, UC-1 drove BRADLEY and MUTHANA
to the hotel in New Jersey. During the drive, BRADLEY asked if
UC-1 had heard from UC-1’s friend in connection with the cargo
ship. UC-1 responded that he had not heard back from his friend,
but that when UC-1 did hear from the friend, they could talk about
it in person.

        j. On or about March 17, 2021, UC-1 met with BRADLEY in
New Jersey.   During the course of this meeting, the following
occurred, in substance and in part:

            i. BRADLEY asked UC-1, “You got news for me?” to which
UC-1 responded, “News from which brother? Passport?”

           ii. BRADLEY replied, “Nah bro, the boat man. Allah uh
Akhbar [God is great], Alhamdulillah [praise be to God]. My wife
was so happy bro.”        Based on my participation in this
investigation, I believe that BRADLEY was referring to MUTHANA.

          iii. UC-1 then stated, “Maybe by tomorrow, tomorrow
afternoon, I’m not sure, he’s going to go give me their contact’s
phone number who deals with everything, who manages everything.”
BRADLEY then stated, “Allah uh Akhbar [God is great].”

                                   14
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 15 of 18



           iv. UC-1 then stated to BRADLEY, “I am going to give it
[the phone number] to you. You are going to call him and I think
you’d say something as far as like you’re the traveler.”

        k. On or about March 18, 2021, BRADLEY and UC-1 exchanged
a series of electronic messages in which UC-1 provided BRADLEY
with a phone number (“Phone Number-1”) for UC-1’s “friend” who
purportedly could facilitate BRADLEY traveling overseas on a cargo
ship to join ISIS, and who was in fact UC-2.

        l. On or about March 18, 2021, BRADLEY exchanged a series
of electronic messages with UC-2 at Phone Number-1. During the
course of this message exchange, BRADLEY wrote to UC-2 “[I] was
given your number, me and my wife are the travelers.” BRADLEY and
UC-2 then made plans to meet the following day.

        m. On or about the following day, March 19, 2021, UC-2 met
with BRADLEY and MUTHANA in New Jersey. During the course of this
meeting, the following occurred, in substance and in part:

            i. BRADLEY told UC-2 that because BRADLEY could not
fly, and MUTHANA did not have a passport, they were looking to
travel by cargo ship.

           ii. UC-2 asked BRADLEY what his plans were after his
“hijrah,” an Arabic word meaning “migration.” BRADLEY initially
responded that he wanted to “maybe like study, or just live, you
know.”   When UC-2 conveyed that BRADLEY would have to be “100%
honest” with UC-2 about his true intentions, the following exchange
occurred in Arabic, in which BRADLEY explained that, as he had
previously informed UC-1, the purpose of his travel to the Middle
East was to join and fight for ISIS:

          BRADLEY:         . . . after, hijrah to fight among the
                           rank[s] of the Islamic state.

          UC-2:            With the Islamic state?

          BRADLEY:         God willing.

          UC-2:            God willing, with the Islamic state?

          BRADLEY:         The state that rules under the Sharia law
                           and fight the enemies.

          UC-2:            Thank God, Thank God. . . Now I feel like
                           its worth me taking that risk.

          BRADLEY:         May God bless you.
                                  15
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 16 of 18



          UC-2:            So now that I know that you are going to
                           the right people, I’m going to do my best
                           to get you there safely.

          BRADLEY:         May Allah bless you.

        n. On or about March 23, 2021, UC-2 met with BRADLEY in
New Jersey.   During the course of this meeting, the following
occurred, in substance and in part:

            i. BRADLEY paid UC-2 $1,000 in cash as travel costs
for BRADLEY and MUTHANA to take the cargo ship to Yemen.

           ii. BRADLEY told UC-2 that BRADLEY and MUTHANA planned
to be “fighting” after arriving in the Middle East. With regard
to MUTHANA, BRADLEY stated, “so she told me, when you asked her
what you wanted to do, she was shy to tell you fighting.”

          iii. BRADLEY also explained to UC-2 that he “used to
make a lot of different plans.” BRADLEY further explained that
previously he had wanted to go to Pakistan to buy a gun before
traveling to Yemen.    BRADLEY told UC-2 that after getting the
weapon he had planned to travel to “Khorasan State.” Based on my
training, experience, and participation in this investigation, I
believe that BRADLEY was referring to the Islamic State Khorasan,
or IS-K, which is a branch of ISIS active in Iran, Central Asia,
Afghanistan, and Pakistan.

           iv. BRADLEY told UC-2 that he had a dream that he had
given “bay’ah,” an Arabic term meaning the oath of allegiance, to
Abu Ibrahim al-hashimi al-Qurashi, the current leader of ISIS.

            v. BRADLEY told UC-2 that he planned to throw his ID
and passport “in the water” during the trip so that “if I were to
get arrested what are they gonna say they don’t know where I’m
from nothing you know, they cant send me back here they got no
evidence.”

        o. On or about March 25, 2021, UC-2 met with BRADLEY in New
Jersey. During the course of this meeting, the following occurred,
in substance and in part:

            i. BRADLEY informed UC-2 that BRADLEY had purchased
waterproof clothing and boots for himself and MUTHANA for the trip
on the cargo ship.




                                   16
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 17 of 18



           ii. UC-2 told BRADLEY that the cargo ship would be
leaving on Wednesday, March 31.       BRADLEY praised Allah and
confirmed he and MUTHANA planned to travel on the ship.

        p. On or about March 31, 2021, BRADLEY and MUTHANA
traveled to a location in New Jersey for the purpose of meeting
with UC-2 and then entering a seaport in order to board a cargo
ship that they believed was destined for Yemen. During the course
of this meeting, MUTHANA stated to UC-2, in Arabic, regarding her
intentions in traveling aboard the cargo ship: “[M]y first
intention is Hijra in the sake of Allah. And you know, if Allah
has willed, like I mentioned earlier, to fight in sake of Allah.
. . .” The following additional exchange also occurred in Arabic,
in BRADLEY’s presence:

          UC-2:            [] Allah is the greatest. . . But do you
                           have a vision of who you want to fight
                           with? Because I spoke to brother Abdullah
                           [BRADLEY] before . . .

          MUTHANA:         Yes.

          UC-2:            There’s many factions in Yemen . . . []

          MUTHANA:         The State . . . The Islamic State.

          UC-2:            The Islamic state,         Allah   is      great,
                           sister. . .[]

          BRADLEY:         Glory be to Allah, Allah is Great.

        q. Soon thereafter, UC-2 dropped BRADLEY and MUTHANA off
at a seaport in Newark, New Jersey.    BRADLEY and MUTHANA then
walked up a gangplank towards the aforementioned cargo ship that
UC-2 had identified for them, at which point the FBI arrested
BRADLEY and MUTHANA.

       r. Subsequent to the arrests, MUTHANA waived her Miranda
rights and stated during an interview, in substance and in part,
that she was willing to fight and kill Americans if it was for
Allah.

        s. On or about March 31, 2021, in connection with a court-
authorized search, the FBI seized from a bedroom previously used
by BRADLEY in a residence in or around the Bronx, New York, what
appears to be a hand-drawn image of a jihadi flag commonly used by
ISIS and a hand-drawn map of the Pakistan region. Written on the

                                   17
      Case 1:21-mj-03574-UA Document 1 Filed 04/01/21 Page 18 of 18



map was a note which read, “sneak through.” In a related court-
authorized search, the FBI seized a machete from BRADLEY’s truck.

     WHEREFORE, deponent prays that JAMES BRADLEY, a/k/a
“Abdullah,” and ARWA MUTHANA, the defendants, be imprisoned or
bailed, as the case may be.




                          s/Derek Kiely, by the Court, with permission
                           _________________________________
                           DEREK KIELY, TASK FORCE OFFICER
                           FEDERAL BUREAU OF INVESTIGATION


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
1st day of April, 2021
                                            (by telephone)
___________________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   18
